Coopek, J.,
delivered the opinion of the court. •
Conceding that Jolly and Moneghan were engaged in unlawfully retailing intoxicating liquor, it does not follow that, as between themselves, one partner might lawfully convert the whole property of the partnership, or that there could be no property in the stock and in the unlawful business.
The authorities are numerous to the contrary, but the question is so completely settled by our own case of Gilliam v. Brown, 43 Miss. 658, that further citations ai’e unnecessary.

Reversed, demurrer overruled and defendants pempitted to answer within thirty days after the mandate shall have been filed in the court below.